UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 02-1491



In Re:   MICHELE BLANKENSHIP,

                                                             Debtor.



CHARLES D. DARDEN,

                                              Plaintiff - Appellee,

           versus


MICHELE BLANKENSHIP,

                                              Defendant - Appellant,

           and


UNITED STATES TRUSTEE,

                                                 Party in Interest.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (CA-01-876-2, BK-99-25293-S)


Submitted:   July 25, 2002                  Decided:   July 31, 2002


Before WILKINS, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Michele Blankenship, Appellant Pro Se. Charles D. Darden, Appellee
Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Michele Blankenship appeals from the district court’s order

affirming     the   bankruptcy   court’s   order    avoiding   $3501   of

Defendant’s $16,000 lien against her real property pursuant to 11

U.S.C.A. § 522(f) (West Supp. 2002).       We have reviewed the record

and the lower courts’ opinions and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

Darden v. Blankenship, Nos. CA-01-876-2; BK-99-25293-S (E.D. Va.

filed Apr. 5, 2002; entered Apr. 8, 2002).         We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                                AFFIRMED




                                    2